
	
		II
		110th CONGRESS
		1st Session
		S. 333
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 18, 2007
			Mrs. Dole (for herself,
			 Mr. Burr, Mr.
			 Inouye, and Ms. Mikulski)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To provide for the acknowledgment of the
		  Lumbee Tribe of North Carolina, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Lumbee
			 Recognition Act.
		2.PreambleThe preamble to the Act of June 7, 1956 (70
			 Stat. 254), is amended—
			(1)by striking and at the end
			 of each clause;
			(2)by striking : Now,
			 therefore, at the end of the last clause and inserting a semicolon;
			 and
			(3)by adding at the end the following:
				
					Whereas the Lumbee Indians of Robeson and
				adjoining counties in North Carolina are descendants of coastal North Carolina
				Indian tribes, principally Cheraw, and have remained a distinct Indian
				community since the time of contact with white settlers;
					Whereas since 1885 the State of North
				Carolina has recognized the Lumbee Indians as an Indian tribe;
					Whereas in 1956 the Congress of the United
				States acknowledged the Lumbee Indians as an Indian tribe, but withheld from
				the Lumbee Tribe the benefits, privileges and immunities to which the Tribe and
				its members otherwise would have been entitled by virtue of the Tribe’s status
				as a federally recognized Indian tribe; and
					Whereas the Congress finds that the Lumbee
				Indians should now be entitled to full Federal recognition of their status as
				an Indian tribe and that the benefits, privileges and immunities that accompany
				such status should be accorded to the Lumbee Tribe: Now,
				therefore,
					.
			3.Federal recognitionThe Act of June 7, 1956 (70 Stat. 254), is
			 amended—
			(1)by striking the last sentence of the first
			 section; and
			(2)by striking section 2 and inserting the
			 following:
				
					2.Recognition
						(a)In GeneralFederal recognition is extended to the
				Lumbee Tribe of North Carolina. All laws and regulations of the United States
				of general application to Indians and Indian tribes shall apply to the Lumbee
				Tribe of North Carolina and its members.
						(b)PetitionNotwithstanding the first section, any
				group of Indians in Robeson and adjoining counties, North Carolina, whose
				members are not enrolled in the Lumbee Tribe of North Carolina as determined
				under section 3(c), may petition under part 83 of title 25, Code of Federal
				Regulations (or any successor regulation) for acknowledgment of tribal
				existence.
						3.Eligibility for services and
				benefits
						(a)In General
							(1)Services and benefitsThe Lumbee Tribe of North Carolina and its
				members shall be eligible for all services and benefits provided to Indians
				because of their status as members of a federally recognized Indian
				tribe.
							(2)Residence on or near
				reservationFor the purposes
				of the delivery of such services, members of the Tribe residing in Robeson,
				Cumberland, Hoke, and Scotland counties in North Carolina shall be deemed to be
				residing on or near an Indian reservation.
							(b)Determination of Needs and Budget
							(1)In generalOn verification by the Secretary of the
				Interior of a tribal roll under subsection (c), the Secretary of the Interior
				and the Secretary of Health and Human Services shall develop, in consultation
				with the Lumbee Tribe of North Carolina, a determination of needs and budget to
				provide the services to which members of the Tribe are eligible.
							(2)Inclusion in budget requestThe Secretary of the Interior and the
				Secretary of Health and Human Services shall each submit a written statement of
				those needs and a budget with the first budget request submitted to Congress
				after the fiscal year in which the tribal roll is verified.
							(c)Tribal Roll
							(1)In generalFor purposes of the delivery of Federal
				services, the tribal roll in effect on the date of enactment of this section
				shall, subject to verification by the Secretary of the Interior, define the
				service population of the Tribe.
							(2)VerificationThe Secretary’s verification shall be
				limited to confirming compliance with the membership criteria set out in the
				Tribe’s constitution adopted on November 11, 2000, which verification shall be
				completed not less than 1 year after the date of enactment of this
				section.
							4.Fee landFee land that the Tribe seeks to convey to
				the United States to be held in trust shall be treated by the Secretary of the
				Interior as on-reservation trust acquisitions under part 151 of title 25 Code
				of Federal Regulations (or any successor regulation) if the land is located
				within Robeson County, North Carolina.
					5.State jurisdiction
						(a)In GeneralThe State of North Carolina shall exercise
				jurisdiction over—
							(1)all criminal offenses that are committed
				on; and
							(2)all civil actions that arise on;
							land located within the state of
				North Carolina that is owned by, or held in trust by the United States for, the
				Lumbee Tribe of North Carolina, or any dependent Indian community of the Lumbee
				Tribe of North Carolina.(b)Transfer
							(1)In generalThe Secretary of the Interior may accept on
				behalf of the United States, after consulting with the Attorney General of the
				United States, any transfer by the State of North Carolina to the United States
				of any portion of the jurisdiction of the State of North Carolina described in
				paragraph (1) under an agreement between the Lumbee Tribe and the State of
				North Carolina.
							(2)Effective
				dateA transfer of
				jurisdiction under paragraph (1) shall not take effect until 2 years after the
				effective date of the agreement.
							(c)Effect of SectionThis section shall not affect the
				application of section 109 of the Indian Child Welfare Act of 1978 (25 U.S.C.
				1919).
						6.Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				Act.
					.
			
